PD-1255&1256&1257-15
               PD-1255&1256&1257-15                                  COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 9/22/2015 12:29:08 PM
                                                                      Accepted 9/24/2015 2:46:31 PM
                                                                                      ABEL ACOSTA
               Nos. PD-_____-15, PD-_____-15, and        PD-_____-15                          CLERK
     _______________________________________________________________

              IN THE TEXAS COURT OF CRIMINAL APPEALS
                           AT AUSTIN, TEXAS
     _______________________________________________________________

                            ELEAZAR LUNA, Appellant

September 24, 2015                         v.

                          THE STATE OF TEXAS
     _______________________________________________________________

            APPELLANT’S MOTION FOR EXTENSION OF TIME
    TO FILE APPELLANT’S PETITIONS FOR DISCRETIONARY REVIEW
     _______________________________________________________________


  TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL
  APPEALS:

         Comes now, Eleazar Luna, Appellant in the above styled and numbered

  causes and pursuant to TEX. R. APP. P. 10.5(b) and 68.2(c) files this motion for

  extension of time to file Appellant’s Petitions for Discretionary Review and would

  show this Honorable Court the following:

                                           I.

         On July 16, 2015, a panel of the Thirteenth Court of Appeals handed down a

  decision affirming Luna’s three convictions for the offenses of indecency with a

  child in cause numbers 13-14-00367-CR, 13-14-00368-CR, and 13-14-00369-CR.

  Luna v. State, 2015 WL 4381353 (Tex. App. – Corpus Christi 2015). A motion for
rehearing was timely filed and denied by the Court of Appeals on September 3,

2015. Luna’s petitions for discretionary review are due on October 5, 2015.

                                          II.

      Luna seeks a 30 day extension of the current deadline in which to file his

petitions for discretionary review. This request is based on the following facts

which prevent counsel for Appellant from preparing the petitions for discretionary

review by the current deadline:

      Counsel cannot meet the current deadline and needs a 30 day extension

because the record on appeal is voluminous and comprised of ten volumes. Since

rehearing was denied, counsel for appellant has been working on an applicant’s

findings of fact, conclusions of law, and objections to the trial court’s findings and

conclusions as ordered by the Court of Criminal Appeals on March 4, 2015, in Ex

parte Christopher Wimberly, No. WR-64,017-05 (Tex. Crim. App. 2015). Counsel

has also been working on an appellant’s brief which is on first extension in Isreal

Reyes, Sr. v. State of Texas, No. 03-15-00233-CR, in the Third Court of Appeals.

Finally, undersigned counsel plans to be out of the office and out of town on a

family trip from September 28, 2015, to October 4, 2015. Filing of the petitions

for discretionary review cannot be accomplished by the current deadline while still

effectively representing appellant on discretionary review in this Court.




                                           2
                                         III.

      This is the first request for an extension to file Luna’s petitions for

discretionary review.

                                      PRAYER

      Appellant requests this Court grant the motion and extend the time to file his

petitions for discretionary review up to and including November 4, 2015.

                                                Respectfully submitted,

                                                /s/Richard E. Wetzel
                                                Richard E. Wetzel
                                                Bar No. 21236300

                                                1411 West Avenue, Suite 100
                                                Austin, Texas 78701

                                                (512) 469-7943
                                                (512) 474-5594 – fax
                                                wetzel_law@1411west.com

                                                Attorney for Appellant
                                                Eleazar Luna

                          CERTIFICATE OF SERVICE

      This is to certify a true and correct copy of this pleading was mailed to
counsel for the State of Texas, Assistant District Attorney Robert Lassmann at the
DeWitt County Courthouse, Cuero, Texas, 77954, on this the 22nd day of
September, 2015.

                                                /s/Richard E. Wetzel
                                                Richard E. Wetzel
                                                Bar No. 21236300




                                           3